Exhibit 99.1 FOR IMMEDIATE RELEASE For further information contact: Annie Sun Investor Relations Department Country/City Code 8862 Tel: 2656-8096 annie.sun@gigamedia.com.tw GigaMedia Announces Third-Quarter 2016 Financial Results TAIPEI, Taiwan, November4, 2016 – GigaMedia Limited (NASDAQ: GIGM) today announced its unaudited financial results for the third quarter of 2016. The Company grew its total revenues by 19 percent quarter-on-quarter. Third Quarter Overview and Recent Development • Consolidated 3Q revenue grew 19 percent quarter-on-quarter and 23 percent year-over-year; gross profit increased 35 percent and 338 percent comparing with Q2 2016 and Q3 2015 respectively. • New mobile game revenue stream continues to expand. Revenue from online games increased 19 percent over the prior quarter from $2.1 million to $2.5 million. One new mobile RPG game, JJHero, would be launched in the middle of October. • Loss from operations decreased 27 percent from $1.3 million to $0.9 million quarter-on-quarter and 82 percent from $5.2 million to $0.9 million year-over-year. • Consolidated general and administrative expenses decreased 53 percent year-over-year. • Cloud business is integrated into gaming business.
